UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-1078



RAYMOND THOMAS MCGILL,

                                           Plaintiff - Appellant,

         versus

AMERICAN CITY MANAGEMENT COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge; Joseph H.
Young, Senior District Judge; Daniel E. Klein, Jr., Chief
Magistrate Judge. (CA-95-4018-Y)


Submitted:   May 15, 1997                  Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Raymond Thomas McGill, Appellant Pro Se.       John Thomas Caskey,
Towson, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals a magistrate judge's order granting Defen-

dant's motion for judgment as a matter of law. We have reviewed the

record and the magistrate judge's order and find no reversible

error. Accordingly, we affirm the magistrate judge's order. McGill
v. American City Mgmt., No. CA-95-4018-Y (D. Md. Jan. 8, 1997).

Appellant's motion for production of a transcript at government

expense is denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2